Citation Nr: 1041987	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Recognition of the appellant as the Veteran's surviving spouse 
for Department of Veterans Affairs (VA) benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, 
with additional service in the Kansas Army National Guard.  He 
died on March [redacted], 2007.  The appellant seeks recognition as the 
Veteran's surviving spouse.   

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision of the VA Regional Office (RO) 
in Wichita, Kansas.  

The Board notes that the appellant submitted notice of a change 
of address that was received at the Board in October 2010.  The 
notice has been associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in July 1972; they 
divorced in October 2006.  

2.  The Veteran died in March 2007.  

3.  The evidence of record demonstrates that the appellant and 
the Veteran cohabitated after their divorce but did not enter 
into a marriage agreement.




CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving 
spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101, 
103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.205 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The record shows that the appellant and the Veteran were married 
in Atchison, Kansas, in July 1972, at which time they were both 
residents of that city and state.  A copy of a decree of divorce 
shows that they divorced in October 2006.  

In August 2006, the appellant sent an e-mail to certain friends 
and family notifying them of her decision to file for divorce 
from the Veteran.  She indicated that she was happy about her 
decision, and also that she planned to remain friends with the 
Veteran and that he could count on her.  She noted that she would 
be making an offer on a house of her own.  Additional 
correspondence shows that the appellant stated that she and the 
Veteran were "essentially the same except [they were] going to 
be in different houses."  She stated that she was not deserting 
the Veteran.  

The Veteran died in March 2007.  His death certificate lists the 
appellant as his "former spouse."  At the time of his death, 
the Veteran was service connected for diabetes mellitus, among 
other things.  (In May 2008, the RO granted service connection 
for the cause of his death, which was listed on his death 
certificate as diabetic ketoacidotic coma.)  

In an April 2007 e-mail, the appellant stated that she felt no 
guilt over the divorce because she had tried for years to help 
the Veteran take care of himself.  She indicated that her family 
blamed her for the Veteran's death, stating that had she not 
divorced the Veteran he would still be alive and that had she 
checked on him more frequently, he would not have been dead for 
three days before being discovered by his daughter.  

In April 2008, the appellant filed a claim for dependency and 
indemnity compensation (DIC) benefits.  She listed her 
relationship to the Veteran as "surviving spouse (common law)."  
She indicated that she and the Veteran had separated in January 
2007 due to health reasons.  She maintained, however, that a 
common-law marriage existed until the date of the Veteran's 
death.  

The appellant submitted a statement of marital relationship 
wherein she stated that she and the Veteran had lived together as 
husband and wife but that they had separated in January 2007 due 
to health reasons.  She also submitted numerous statements from 
friends and family who offered their views of the relationship 
status.  D.M. stated that "the divorce was nothing more than a 
legal term."  D.M. stated the Veteran and the appellant had 
remained friends and had agreed that the appellant would take 
care of their home and assets in the event of the Veteran's 
death.  Their daughter stated that caring for the Veteran had 
taken a toll on her parents' relationship.  She stated that the 
appellant remained living with the Veteran for several months 
after the divorce until she found a place of her own.  She noted 
that the Veteran and the appellant remained good friends and did 
many things together.  

The appellant's sister stated that after the divorce, the 
appellant and the Veteran went out to eat together and attended 
concerts together.  The appellant's co-worker, stated that the 
appellant and the Veteran were a couple during their marriage and 
after their divorce.  She noted that after the divorce, they 
would often go out to eat together, that they had attended church 
together, and that they had driven to see their first grandchild 
together.  The co-worker stated that after the appellant had 
moved into her own home, she would often cook meals for the 
Veteran and invite him to eat with her.  A mutual friend stated 
the appellant would often check on the Veteran during her lunch 
hour.  It was the friend's belief that although their legal 
marriage had ended, they were "still together emotionally."  

The appellant also submitted copies of bank records and insurance 
policies.  A bank statement dated in March 2007 listed the 
appellant and the Veteran as joint holders of a checking account.  
Copies of checks signed by the Veteran after their divorce listed 
the appellant's name.  A transfer of title for a sale of truck 
that had been registered in the appellant's and the Veteran's 
name was also submitted.  

In April 2008, the appellant's daughter submitted a supporting 
statement regarding marriage.  She stated that the Veteran and 
the appellant were generally known as husband and wife, that she 
considered them to be husband and wife, that neither the Veteran 
nor the appellant ever denied their marriage.  

In a June 2008 decision, the RO determined that a valid common-
law marriage did not exist between the appellant and the Veteran 
from the date of their divorce in October 2006 until the date of 
his death in March 2007.

The appellant requested reconsideration of the RO's decision.  
She noted that VA had awarded her burial benefits as the 
Veteran's surviving spouse.  She again pointed out that she and 
the Veteran maintained joint checking accounts and that she was 
the beneficiary of the Veteran's life insurance policy.  

In October 2008, the RO informed the appellant that her claim 
remained denied.  She again requested reconsideration, stating 
that even though she and the Veteran did not live together after 
January 10, 2007, she would stop by their house daily to make 
sure that the Veteran was taking proper care of himself.  She 
reported that the divorce was due to mental stress because the 
Veteran did not properly manage his diabetes.  She stated that 
the stress made her a shrew and their marriage miserable.  She 
expressed regret over moving into her own home, but stated that 
she was a good friend to the Veteran until that date of his 
death.  The RO continued the denial of her claim.

In December 2008, the appellant filed a notice of disagreement 
and submitted a copy of an article written about the Veteran 
after his death in which she was quoted as his wife.  A statement 
of the case was issued addressing whether the relationship 
between the appellant and the Veteran could be recognized as a 
common-law marriage for the purpose of VA benefits.  In her VA 
Form 9 (Appeal to the Board), the appellant stated that her 
decision to move out of the home that she had shared with the 
Veteran until January 2007 was "a 'Tough Love' stance" that she 
had hoped would signify to him that he needed to take better care 
of himself.

II.  Analysis

A.  Recognition of Common-Law Marriage

The surviving spouse of a deceased veteran who died from a 
service-connected or compensable disability may be eligible for 
DIC benefits.  38 U.S.C.A §§ 1310 (West 2002).  A "spouse" is a 
person of the opposite sex whose "marriage" to the Veteran 
meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 
3.50(a) (2010).  "Marriage" means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j) (2010).   

To be recognized as the Veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the appellant 
must be a person of the opposite sex who was the spouse of a 
Veteran at the time of the Veteran's death, and who lived with 
the Veteran continuously from the date of marriage to the date of 
the Veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the Veteran without 
the fault of the spouse) and has not remarried.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50(b)(1).  The requirement of continuous 
cohabitation "will be considered as having been met when the 
evidence shows that any separation was due to misconduct of, or 
procured by, the veteran without the fault of the surviving 
spouse."  38 C.F.R. § 3.53(a).  "If the evidence establishes 
that the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or any 
other reason which did not show intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken."  38 
C.F.R. § 3.53(b) (2009). "The statement of the surviving spouse 
as to the reason for separation will be accepted in the absence 
of contradictory information."  Id.

The Board finds that the appellant and the Veteran were legally 
divorced in October 2006 and did not subsequently remarry.  The 
appellant has not challenged the validity of the divorce decree.  
Rather, the appellant asserts that subsequent to October 2006, 
she and the Veteran maintained what should be legally recognized 
as a common-law marriage under the laws of Kansas, the state in 
which she and Veteran resided at the time.

To establish a common-law marriage in Kansas, a plaintiff must 
prove (1) capacity of the parties to marry; (2) a present 
marriage agreement between the parties; and (3) a holding out to 
the public as husband and wife.  Fleming v. Fleming, 559 P.2d 
329, 331 (Kansas 1977).  Each element must coexist to establish a 
common-law marriage.  Id.  "Although the marriage agreement need 
not be in any particular form, it is essential there be a present 
mutual consent to the marriage between the parties."  Driscoll 
v. Driscoll, 552 P.2d 629, 632 (Kansas 1976).  The burden to 
prove a common-law marriage rests upon the party asserting it.  
In re Adoption of X.J.A., 166 P.3d 396 (Kansas 2007).

In the instant case, the Board finds that there is no question as 
to the capacity of the parties to marry.  However, upon review of 
the evidence of record, the Board finds that no agreement to 
marry was established.  

Although the appellant has presented evidence that she and the 
Veteran lived together after their legal divorce in October 2006 
until January 2007, shared a bank account, and maintained a joint 
title on a car, that evidence does not affirmatively establish 
that the appellant and the Veteran actually contemplated or 
entered into a new agreement to become husband and wife after 
their legal divorce in October 2006.  

In her August 2006 e-mail, the appellant stated that her decision 
to divorce the veteran was "a good thing" for her and that she 
was "extremely happy to have finally made the decision."  She 
stated that it was her intent to remain friends with the Veteran.  
In an April 2007 e-mail, the appellant stated that she felt no 
guilt over the divorce because she had tried for years to help 
the Veteran take care of himself.  The e-mail indicated that she 
did not see the Veteran on a daily basis.  On the Veteran's death 
certificate, the appellant was listed as the "former spouse."  
This evidence does not suggest that the appellant and the Veteran 
had entered into a marriage agreement after their divorce.  
Rather, it proves the contrary.  

The Board also does not find the written statements provided in 
support of the claim to be particularly helpful, as they 
generally submit that the appellant and the Veteran had remained 
"good friends."  The Board finds it compelling that none of 
statements submitted in support of the appellant's claim refer to 
the appellant and the Veteran as husband and wife.  Although the 
daughter's supporting statement regarding marriage noted that the 
appellant and the Veteran were generally known as husband and 
wife, in a separate letter she stated that the appellant and the 
Veteran "decided it was best for them to end the thirty-four 
year marriage and remain good friends."  

The Board also finds compelling that fact that the appellant does 
not actually speak to any mutual agreement between herself and 
the Veteran to reestablish a marital relationship after their 
divorce.  Rather, the appellant essentially describes the divorce 
as a legal transaction which did not alter the essential feelings 
that she had for the Veteran.  However, emotional attachment does 
not equate to a legally recognized marital relationship.

Further, although the appellant has referred to her relationship 
with the Veteran as a common-law marriage, there is no evidence 
demonstrating that it was the intent of the Veteran to be married 
to appellant after their divorce.  As stated above, under Kansas 
law there must be mutual consent to a marriage agreement.  In the 
absence of evidence suggesting that both the appellant and the 
Veteran agreed to be married or remain married after their legal 
divorce, there can be no valid common-law marriage under the laws 
of Kansas and, in turn, the appellant cannot be said to be the 
surviving spouse of the Veteran for VA benefits purposes.  See 
38 C.F.R. §§ 3.1(j), 3.50(b).  

As to the appellant's argument that VA recognized her as the 
surviving spouse when it granted her claim for burial benefits, 
the Board notes that a claim for burial benefits may be executed 
by the funeral director, the individual whose personal funds were 
used to pay burial, funeral, and transportation expenses, or the 
executor or administrator of the estate of the veteran or the 
estate of the person who paid the expenses of the veteran's 
burial or provided such services.  38 C.F.R. § 3.1601(a)(1)(i)-
(iii) (2010).  Here the evidence shows that the appellant was 
granted burial benefits because she bore the expense for the 
Veteran's funeral and not because she was recognized as his 
surviving spouse.

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The RO received the appellant's claim for DIC benefits in April 
2008.  That same month, the RO sent to her a letter informing her 
that before it could proceed with her claim, it must first be 
determined whether she was in fact the Veteran's surviving 
spouse.  The letter advised the appellant of the information 
already in VA's possession and the evidence that VA would obtain 
on her behalf, as well as of the evidence that she was 
responsible for providing to VA.

The letter did not specifically inform the appellant of the types 
of evidence that she could submit to substantiate her claim.  
However, from the outset the appellant has demonstrated actual 
knowledge of what was required to establish herself as the 
Veteran's surviving spouse for VA benefits purposes.  She 
submitted lay statements from persons who knew of her 
relationship with the Veteran, as well as documentation of joint 
accounts, and personal correspondence discussing her relationship 
with the Veteran.  The appellant has not disputed the contents of 
the VCAA notice in this case.  Given the facts of this case, the 
Board finds that the appellant had a meaningful opportunity to 
participate in the development of her claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (finding non-prejudicial 
a notice error where appellant had demonstrated actual knowledge 
of the evidence needed to substantiate the claim thus affording a 
meaningful opportunity to participate in the adjudication of the 
claim).  Thus, the Board is satisfied that the duty-to-notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
were satisfied.

Regarding the duty to assist, the Board also finds that VA has 
adequately fulfilled its obligation to assist the appellant in 
obtaining the evidence necessary to substantiate her claim.  All 
available evidence pertaining to the appellant's claim has been 
obtained.  The evidence includes her marriage certificate and 
divorce decree, as well as lay statements in support of her 
claim.  The appellant elected to not have a hearing in his case.  
Moreover, because the issue is not medical in nature, there was 
duty to provide a medical examination or obtain a medical 
opinion.  Thus, the Board is satisfied that the duty-to-assist 
requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) 
were satisfied.


ORDER

Entitlement to recognition of the appellant as the surviving 
spouse of the Veteran for purposes of establishing eligibility 
for VA benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


